Citation Nr: 0904681	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  05-02 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to an increased rating for residuals of the 
veteran's prostate cancer, currently evaluated as 60 percent 
disabling, to include restoration of the 100 percent rating.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
January 1972.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the benefits sought on 
appeal.  

The issue of an increased rating for residuals of prostate 
cancer is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for residuals of prostate cancer was 
granted at a disability rating of 100 percent effective from 
May 21, 2003, by an August 2003 rating decision; this 
decision and the notice that accompanied it notified the 
veteran that he would be afforded a future examination to 
determine the severity of his service-connected prostate 
cancer.  

2.  The veteran underwent a total prostatectomy for his 
condition, and this treatment concluded in April 2003. 

3.  In a December 2003 rating action, the RO proposed to 
reduce the veteran's disability rating for prostate cancer to 
a noncompensable level; following a wait period exceeding 60 
days.  

4.  VA examination of December 2003 reported no detectable 
prostate-specific antigen (PSA) in September 2003.  

5.  The reduction was implemented in a March 2004 rating 
action, effective June 1, 2004, but upon consideration of new 
evidence, the reduction was to a 40 percent, rather than a 
noncompensable, evaluation.

6.  In April 2004 the veteran submitted a claim for a rating 
in excess of the 40 percent evaluation assigned by the March 
2004 rating decision.  

7.  In June 2004 rating decisions, the veteran's rating was 
increased to 60 percent, effective initially from April 19, 
2004 per a June 3, 2004 rating decision; the effective date 
was subsequently corrected to June 1, 2004, per a June 17, 
2004 rating decision.

8.  In June and July 2004, the veteran expressed his 
disagreement with the propriety of the rating reduction. 

9.  At the time of the reduction of the veteran's 100 percent 
disability evaluation for 
prostate cancer, the competent evidence of record 
demonstrated clear improvement of that disability, with no 
recurrence or metastasis of the prostate cancer.


CONCLUSION OF LAW

The reduction of the rating for the veteran's residuals 
prostate cancer was not improper, and the requirements for 
restoration have not been met. 38 U.S.C.A. § 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, 
Diagnostic Code 7528 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before turning to the merits of this matter, in a December 
2008 brief, the veteran's representative argues a procedural 
error has occurred in the development of this case that 
warrants a remand.  He argues that because the veteran has 
expressed disagreement with the propriety of the reduction as 
well as the percentage of the new rating, separate statements 
of the case should be issued.  The Board disagrees.  In 
October 2004 the RO issued a statement of the case (SOC) to 
the veteran.  While the cover page of the SOC frames the 
issue as only an increased rating claim, the body of the SOC 
clearly covers all of the veteran's contentions.  The full 
text of the proper regulations concerning rating reductions 
and increased ratings are provided, and appropriate 
discussion is supplied in the Reasons and Bases section of 
the SOC.  Accordingly, the veteran has not been prejudiced by 
the lack of separate statements of the case, or by the manner 
in which the RO framed the issue on the cover page of the 
October 2004 SOC.  A remand in this regard is not necessary.

The Facts
The veteran in this case was diagnosed with prostate cancer 
in 2003 and he filed a claim for service connection for this 
condition in May of that year.  In an August 2003 rating 
decision, the veteran was awarded service connection for 
prostate cancer.  He was assigned a 100 percent rating under 
Diagnostic Code 7528 for malignant neoplasms of the 
genitourinary system effective May 21, 2003, the date of his 
claim..  Pursuant to the terms of DC 7528, the August 2003 
rating decision advised the veteran that six months after the 
conclusion of treatment for his prostate cancer, a new VA 
examination would be conducted to review any residual 
disability and to reassess the rating assigned.  

The medical record shows that the veteran underwent a total 
prostatectomy in April 2003.  In a December 2003 rating 
action, the RO proposed to reduce his disability evaluation 
to a noncompensable level  The reduction was implemented in a 
March 2004 rating action, effective June 1, 2004, but upon 
consideration of medical evidence the veteran had submitted, 
the reduction was to a 40 percent, rather than a 
noncompensable, evaluation. In April 2004, the veteran filed 
a claim for a rating in excess of the 40 percent evaluation 
assigned by the March 2004 rating decision.  In a June 3, 
2004 rating decision, the veteran's rating was increased to 
60 percent, effective from April 19, 2004.  The effective 
date was subsequently corrected to June 1, 2004, by way of a 
June 17, 2004 rating decision.  In June and July 2004, the 
veteran expressed his disagreement with the propriety of the 
rating reduction.

In essence, the veteran received a 100 percent rating for his 
prostate cancer from May 21, 2003 to June 1, 2004, when his 
award was reduced to a 60 percent evaluation.  The veteran 
challenges the propriety of the rating reduction and the 
current evaluation assigned.  As noted above, the current 
evaluation is discussed in the remand portion of this 
decision.

Analysis
Before an evaluation for a service-connected disability may 
be reduced or discontinued, the procedural requirements of 38 
C.F.R. § 3.105(e) must be satisfied. Specifically, 38 C.F.R. 
§ 3.105(e) provides that a rating proposing the reduction or 
discontinuance must be prepared, setting forth all material 
facts and reasons for the action.  Additionally, the RO must 
advise the veteran of the proposed rating reduction or 
discontinuance and afford 60 days in which to present 
additional evidence showing that compensation should be 
continued at the present evaluation level.  Id.  If such 
additional evidence is not received within the 60-day period, 
the RO is to take final rating action and the award is to be 
reduced or discontinued as set forth in the proposal.  Id.

Here, the RO proposed the rating reduction in question in a 
December 2003 rating action, based upon evidence 
demonstrating that there was no recurrence or metastasis of 
the prostate cancer.  A PSA test performed in September 2003 
was reported as not detectable in December 2003.  The veteran 
was sent a notice letter dated in January 2004.  Such 
communication fully detailed the proposal to reduce his 
disability evaluation and apprised him that he had 60 days to 
submit additional evidence to show that a reduction was not 
appropriate.  Evidence was submitted and considered, and the 
reduction was implemented in March 2004 rating decision, 
effective June 1, 2004.  Based on the foregoing, the Board 
concludes that the procedural requirements regarding proper 
notification of a proposed rating reduction, as outlined in 
38 C.F.R. § 3.105(e), were satisfied here.  Therefore, the 
reduction ordered in the March 2004 rating decision is not 
deemed improper on the basis of deficient notice.

Further regarding rating reductions, the law provides that, 
when a rating has continued for a long period at the same 
level (5 years or more), any rating reduction must be based 
on an examination that is as complete as the examinations 
that formed the basis for the original rating and that the 
condition not be likely to return to its previous level.  38 
C.F.R. § 3.344(a), (b), (c); Kitchens v. Brown, 7 Vet. App. 
320, 324 (1995).  A reduction may be accomplished when the 
rating agency determines that evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  38 C.F.R. § 3.344(a). However, 
where a rating has been in effect for less than five years, 
the regulatory requirements under 38 C.F.R. § 3.344(a) and 
(b) are inapplicable, as set forth in 38 C.F.R. § 3.344 (c). 
In such cases 38 C.F.R. § 3.344 (c) states that reexamination 
disclosing improvement will warrant reduction in rating.

In the present case, the veteran's 100 percent rating had 
been in effect for less than 5 years. As such, the 
requirements under 38 C.F.R. § 3.344(a) and (b) do not apply 
in the instant case.  Nevertheless, the Court has held that 
several general regulations are applicable to all rating 
reduction cases, without regard for how long a particular 
rating has been in effect.  The Court has stated that certain 
regulations "impose a clear requirement that VA rating 
reductions, as with all VA rating decisions, be based upon a 
review of the entire history of the veteran's disability."  
Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. 
§§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry 
as to "whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations."  Brown, 5 
Vet. App. at 421. Thus, in any rating-reduction case, not 
only must it be determined that an improvement in a 
disability has actually occurred, but also that improvement 
reflects an improvement under the ordinary conditions of life 
and work.

Based on the considerations set forth above, the Board's task 
would normally be to compare the veteran's symptomatology 
prior to and as of the effective date of the reduction, to 
determine whether improvement occurred to justify the rating 
reduction.  However, the instant case presents a unique 
circumstance. Indeed, under the Diagnostic Code at issue, the 
100 percent rating initially awarded was not designed or 
intended to be a permanent reflection of the veteran's 
disability picture. Rather, the 100 percent rating which the 
veteran seeks to have restored was awarded pursuant to 
Diagnostic Code 7528, for malignant neoplasms of the 
genitourinary system.  That code section affords a single 
temporary 100 percent evaluation and contains no listing or 
symptomatology associated with such rating.  It was awarded 
solely because the veteran's condition was in active 
malignancy and he was undergoing therapeutic treatment. A 
Note to Diagnostic Code 7528 provides that following the 
cessation of surgical, X- ray, antineoplastic chemotherapy or 
other therapeutic procedure, the rating of 100 percent shall 
continue, with a mandatory VA examination at the expiration 
of six months.  Any change in evaluation based upon that or 
any subsequent examination shall be subject to the provisions 
of 38 C.F.R. § 3.105(e).  If there has been no local 
reoccurrence or metastasis, the disability is to be rated on 
residuals such as voiding dysfunction or renal dysfunction, 
whichever is predominant.  In this case, as noted above, 
there has been no local reoccurrence or metastasis.  

Accordingly, the assignment of a 100 percent rating under 
Diagnostic Code 7528 is clearly intended to be temporary in 
nature.  The veteran here actually received that rating for 
just over one year, a period longer than the 6 months 
contemplated by the rating code.  The code is clear that the 
100 percent rating is to be replaced by a rating reflecting 
residual symptomatology due to a therapeutic procedure, such 
as a total prostatectomy.  As such, the RO's action in 
reducing the initially assigned 100 percent rating was 
proper.  

Inasmuch as the veteran disagrees with the effective date of 
his rating reduction as he appears to do in his June and July 
2004 correspondence, the Board again refers to the language 
of Diagnostic Code 7528, which mandates a termination of the 
100 percent rating after six months, maximum.  Here, the 
Board notes that the veteran has actually received his 100 
percent evaluation longer than intended by the regulations.

For all of these reasons, the rating reduction in this matter 
was proper.

Notice and Assistance

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See, Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  However, in this case, the appeal does not arise 
from adjudication of a claim made by the appellant.  Rather 
it arises from a rating reduction by the RO (the 'AOJ' in 
this case).  Therefore, it arises from action initiated by 
the RO, not the appellant.  A rating reduction requires 
compliance with particular notification procedures under the 
law which, similar to the VCAA, require that specific notice 
be given to the veteran before the adjudication takes place.  
See 38 C.F.R. § 3.105(e), (i) (2005).  Moreover, these 
procedures require that the veteran be given an opportunity 
to respond to the proposed action not only to submit evidence 
relevant to the issue of the reduction but also to request a 
'predetermination' hearing.  The RO complied with these 
notification procedures, and the Board finds that this 
compliance essentially meets the notification requirements of 
VCAA. Therefore, the Board finds that any defect with respect 
to the VCAA notice requirement in this case was harmless 
error for the reasons specified below. 
 
First, the Board finds that the timing of the notice 
requirement was met in this case. As noted above, the 
regulations governing notice of a proposed reduction, like 
the VCAA, require that notice be given before the 
adjudication, and this was done in this case.  Specifically, 
the appellant was given notice of an initial proposed 
reduction to a noncompensable evaluation in January 2004.  
The appellant has been provided every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, and he has done so.  Therefore, in accordance 
with Pelegrini, the timing of the notice requirement was met 
in this case and to decide the appeal would not be 
prejudicial error to the claimant. 
 
Second, the requirements with respect to the content of the 
VCAA notice were met in this case. VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide.
In this case, the RO informed the appellant in the January 
2004 notice of proposed reduction that he may submit medical 
evidence to show that the RO should not make the change that 
it proposed to make in the rating assigned for his service- 
connected prostate disability.  The RO informed him of the 
best type of evidence to submit.  The RO informed him of his 
right to a hearing, which the veteran requested, and then 
withdrew in February 2005.  In the attached rating decision 
proposing the reduction, the RO informed the appellant of the 
evidence it had considered in reaching its determination and 
advised him of the rating criteria used to evaluate the 
degree of disability associated with his prostate disability.  
Further, the RO has explained to the appellant in the letters 
and rating decision proposing the reduction, as well as in 
the rating decision reducing the rating and the statement of 
the case, the reasons for the reduction and the rating 
criteria required for the different levels of disability and, 
in so doing, informed him of the evidence that was needed to 
prevent the reduction.  Therefore, as noted above, because 
each of the content requirements of a VCAA notice has been 
fully satisfied in this case, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.
In addition, the duty to assist the appellant also has been 
satisfied in this case. VA has made reasonable efforts to 
identify and obtain relevant records in support of the 
appellant's claim.  38 U.S.C.A.§ 5103A(a), (b), (c) (West 
2002).  Specifically, the RO endeavored to secure and 
associate with the claims file all evidence the appellant 
identified as being pertinent to his appeal, including all VA 
treatment records.  VA also endeavored to conduct medical 
inquiry in an effort to substantiate the appellant's appeal 
by affording the appellant VA examinations.   38 U.S.C.A.§ 
5103A(d) (West 2002).  The Board finds that VA has done 
everything reasonably possible to assist him. 
 
In light of the above, the Board finds that the facts 
relevant to this appeal have been fully developed and there 
is no further action to be undertaken to comply with the 
provisions of the regulations implementing the VCAA.  
Therefore, the appellant is not prejudiced as a result of the 
Board proceeding to the merits of the claim.  

ORDER

The rating reduction from the 100 percent evaluation 
originally assigned for residuals of the veteran's prostate 
cancer was proper.




REMAND

As noted, the veteran filed a claim for an increased rating 
in April 2004.  A remand is necessary in order to afford the 
veteran a current VA examination before this increased rating 
claim is adjudicated.  In the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007). 

In the veteran's November 2004 VA Form 9, the veteran states 
he has undergone two surgical procedures since the last VA 
examination, which took place in April 2004.  The veteran 
further argues he has "various other" residuals of this 
prostate condition that are "being ignored."  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that when a veteran alleges that his service-connected 
disability has worsened since he was previously examined, a 
new examination may be required to evaluate the current 
degree of impairment. See Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997) (finding a veteran is entitled to a new 
examination after a two-year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity).  As such, a current VA 
examination is necessary to ascertain all of the current 
residuals of the veteran's prostate disability.  Treatment 
records of the veteran's surgical procedures and any follow-
up should be also be obtained.

The Board additionally notes that during the pendency of this 
appeal the Court issued Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice and assistance 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to the effective date of an award in an 
increased rating claim.  Notice needs to be provided to the 
veteran in this regard. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and/or effective date for the claims on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  Contact the veteran and request that 
he provide any authorization forms that 
are necessary to allow the RO to obtain 
the surgical records and any follow-up 
records from the two procedures referred 
to in the veteran's November 2004 VA Form 
9.  

3.  Schedule the veteran for a VA 
examination in order to ascertain all 
current residuals of his prostate 
disability.  The examiner should identify 
and completely describe all current 
symptomatology.  

The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of the 
diagnostic codes.  The pertinent rating 
criteria must be provided to the 
examiner, and the findings reported must 
be sufficiently complete to allow for 
rating under all alternate criteria.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. The 
Board intimates no opinion as to the outcome of this case. 
The veteran need take no action until so informed. The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 
	
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


